UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2016


INDIGO OCEAN ROSE KRAIM,

                    Plaintiff - Appellant,

             v.

COLUMBIA POLICE DEPARTMENT; COLUMBIA HOUSING AUTHORITY;
RICHLAND COUNTY SHERIFF DEPT.; RICHLAND SPRINGS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cv-01335-MGL)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Indigo Ocean Rose Kraim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Indigo Ocean Rose Kraim seeks to appeal the district court’s order dismissing her

civil complaint without prejudice. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). Because Kraim could potentially amend her complaint to

allege a proper basis to support federal jurisdiction, the order she seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993) (alteration

and internal quotation marks omitted); accord Goode v. Cent. Va. Legal Aid Soc’y, 807
F.3d 619, 626-27 (4th Cir. 2015).     Accordingly, we dismiss the appeal for lack of

jurisdiction and remand the case to the district court with instructions to allow Kraim to

file an amended complaint.     See Goode, 807 F.3d at 630.       We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                            2